This is a companion case to that case between the same parties, opinion in which was filed herein on March 5th, 1940, the only difference being that two separate mortgages involving the same parties were foreclosed in separate suits.
A stipulation was filed here on November 11th, 1939, in which the parties agreed that the suits were identical except as above stated and agreed that the disposition in this Court of one case should control the disposition of the other.
Therefore, on authority of our opinion and judgment,supra, the decree of the lower court is affirmed.
  So ordered. *Page 205
TERRELL, C. J., BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.